Judgment reversed and case remitted to the Court of Special Sessions of the Town of Aurora, Erie County, for further proceedings. The return shows a failure by the Justice to make the determination required by the Code of Criminal Procedure (§ 699, subd. 1, par. c) that there was a knowledgeable waiver of the right to counsel by defendant; and it does not show defendant was advised he was entitled to communicate free of charge with a relative or friend (§ 699, subd. 1, par. e). If the fact was that the Justice complied with the statute this may be shown by an amended return.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Bbeitel and Jasen.